PER CURIAM.
This action for dissolution of marriage was instituted by James C. Chilton, petitioner below and respondent here, against his wife Kathy L. Chilton, respondent below and appellant here. On April 19, 1976, judgment was entered in the trial court. Appellant’s after-trial motion was filed on April 21 and overruled on April 29, but her notice of appeal was not filed until the twelfth day thereafter, to wit, on May 11, 1976.
Rule 81.04 requires that a notice of appeal must be filed within ten days after the judgment becomes final to be effective. We recognize the apparent severity of dismissal but we are required to examine the record and determine whether we have jurisdiction to entertain the appeal. Kuhn v. Bunch, 529 S.W.2d 200, 201 (Mo.App.1975).
The appeal must be, and is, dismissed without prejudice to an application for leave to file a notice of appeal out of time.